THEATTOWM~Y                   GENEWAL
                      OFTEXAS




Honorable Dean Martin              Opinion No.   C-544
County Attorney
Qrayson County Courthouse         Re: Reconsiderationof Attorney
Sherman, Texas                        General's Opinion No. C-473
                                      (July 28, 1965) concerning
                                      the constitutionalityof
                                      House Bill 119, Acts 1965,
                                      59th Legislature,authorizing
                                      the appointment of a juvenile
                                      officer and assistant juvenile
Dear Mr. Martin:                      officer for Qrayson County.
          At your request, we have reconsideredthe opinion
written to you on July 28 1.965,and designated as Attorney
General's Opinion No. C-4+3. We have concluded that such
opinion should be withdrawn and the following substituted
therefor.
          You have requested the opinion of this office con-
cerning the validity of House Bill No. 119 Chapter 198 Acts
1965 59th Legislature which authorizes the Commlsslon~rs
Cour& of Orayson Count; to appoint a juvenile officer and an
assistant juvenile officer.
           Sections 1 and 2 of House Bill No. 119 provide as
follows:
         "Section 1. The commissionerscourt of
    Grayson County may appoint a juvenile officer
    and an assistant juvenile officer.
         "Sec. 2. The commissionerscourt may
    pay the duvenile officer a salary of not more
    than $500 per month and may allow him not more
    than 10 cents per mile for transportationex-
    penses when he supplies his own automobile.
    The commisslonerscourt may pay the assistant
     uvenlle officer a sglary of not more than
    4400 per month and may allow him not more than
    10 cents per mile for transportationexpenses
    when he supplies his own automobile."


                                -2615-
                                                         i

Hon. Dean Martin, page 2 (C-544)


          House Bill No. 119 Is limited in Its applicationto
only one county. Therefore, we shall direct our attention to
the question of whether it Is constitutionalunder the provisions
of Section 56 of Article III of the Constitutionof Texas which
provides in part as follows:
           "The Legislature shall not, except as
     otherwise provided in this Constitution,pass
     any local or special law, authorizing:
           .   ,   .

          "Regulatingthe affairs of counties, cities,
     towns, wards or shcool districts;
          t,
           . . .
          "Creating offices, or prescribingthe
     power? and duties of officers, In counties,
     . . .
          Matters relating to the welfare of minors are of
statewide concern rather than of a local or county nature.
Jones v. Alexander, 122 Tex. 328, 59 S.W.2d 1080 (1933); Lamon
v. Ferguson, 213 S.W.2d 86 (Tex.Civ.App.1948, no history-r
          In Lamon v. Berguson, a statute creating the Juvenile
Board of Burnet County and making the District Judge of the 33rd
Judicial District a member thereof was upheld against the con-
tention that it was a local or special law regulating the affairs
of counties. The comments of the Court at page 88 of 213 S.W.2d
are particularlyrelevant to the question before us.
          "The only remaining question, presented
     by appellant, Is whether or not H.B. 257 is
     a local or special law 'regulatingthe affairs
     of countlest within the meaning of art. III,
     Sec. 56 of our Constitution.
         "If the duties devolving upon the District
    and County Judges by the terms of H.B. 257 are
    to be performed upon behalf of the State and not
    on behalf of the counties as entities distinct
    from the State, then H.B. 257 is not a local or
    special law regulating the affairs of counties
    even though its application is not state-wide
    but is restricted to certain localities.


                            -2616-
.   .




        Hon. Dean Martin, page 3   (C-544)


            Stephensen v. Wood, 119 Tex. 564, 34 S.W.2d
246; Harris County v. Crooker, Tex.Civ.App.
            224 S.W. 792, affirmed 112 Tex. 450 248 S.W.
            g,;. Lytle v. Ralff, 75 Tex. 128, 15 S.W.

                 "'The welfare of minors has always been
            a matter of deep concern to the,state.! Jones
            v. Alexander, 122 Tex. 328, 59 S.W.2d 1080,
             1081.
                  "In that case the court held constitutional
             art. 5139, R.C.S. 1925, Acts 1917, p. 27, Acts
             1921, p. 273 which provided that in any county
             having a population of one~hundred thousand or
             over the Judges of the several District and
             Criminal District Courts of such county together
             with the County Judge, should constitute a juve-
            nile board, and fixed the annual salary of each
             of the District and Criminal District Judges, as
             members of such board, at $1,500., H.B. 257 Is
             an amendment of art. 5139.
                 "The purpose of H.B. 257 Is the same as
            the purpose of art. 5139. Both laws provide
            means for promoting the welfare of minors, a
            matter in which the State at large is Interested.
                  "The State has the right to designate and
             make use of District and County Judges as agents
             of the State in discharge of a state duty and to
             compensate them for the performance of this work.
             Jones v. Alexander, supra.
                  "There is probably no more pressing domestic
             problem confronting the American people today
             than that of coping with juvenile delinquency.
             Our Legislature, has as indicated by H.B. 257
             and other laws, properly interested itself in
             the solution of this problem, and the courts
             should not, in the absence of some'compelllng
             specific consti~tutionalprovision,undo,its
             efforts."




                                     -261?-
Hon. Dean Martin, page 4 (C-544)


         The qualificationsand duties of juvenile officers
are prescribedby Article 5142 of Vernon's Civil Statutes.
          "Such officers shall have authority and
     it shall be their duty to make investigations
     of all cases referred~to them as such by such
     Board; to be present in court and to represent
     the interest of the juvenile when the case is
     heard, and to furnish to the courtand such
     Board any informationand assistance as such
     Board may require, and to take charge of any
     child before and after the trial and to per-
     form such other services for the child as may
     be required by the court or said Board, and
     such juvenile~officersshall be vested with
     all the power and authority of police officers
     or sheriffs incident to their offices.
          "The clerk of the court shall when practicable,
     notify such juvenile officer when any juvenile
     is to be brought before the court. It shall be
     the duty of such juvenile officer to make in-
     vestigatlon of any such case, to be present in
     court to represent the interest of the juvenile
     when the case is tried, to furnish to such court
     such informationand assistance as the court may
     require and to take charge of any juvenile'before
     and after the trial as the court may direct. . . ."
          Thos,epersons appointed pursuant to House Bill No.
119 would,be charged with these duties. Here, as in Lamon v.
          the Legislature has addressed Itself to a matter of
s a ewi e concern in authorizing the appointment of persons to
FP=2
act in the interest of juvenile welfare within Orayson County.
Their duties are performed in furtherance of~the vital interests
of the state as ,awhole and the mere fact that the operation
of House Bill No. 119 or the duties of the persons authorized
to be appointed therein is restricted to a particular county
does not make the Bill,a local or special law within the mean-
ing of Section 56 of Article III of the Constitutionof Texas.
Sullins v. City of Roma, 336 S.W.2d 814 (Tex.Civ.App.1959,
no history); see Travis County v. Matthews, 235 S.W.2d 691
(Tex.Clv.App.1951, error ref. n.r.e.).
.   -

           ,




        Hon. Dean Martin, page 5 (C-544)


                  You are hereby advised that in our opinion House
        Bill No. 119, Acts 1965, 59th Legislature, page 409 is consti-
        tutional.

                              SUMMARY
                    Attorney General's Opinion No. C-473 is
               hereby withdrawn and this opinion substituted
               In lieu thereof.
                    House Bill No. 119 Acts 1965, 59th
               Legislature,Chapter 196, page 409, is consti-
               tutional, as it is not a local or special law
               regulating the affairs of counties within the
               meaning of Section 56 of Article III of the
               Constitutionof Texas.
                                    Very truly yours,
                                    WAGGONER CARR
                                    Attorney General




        WOS:mkh:ml
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        Scott Qarrlson
        J. C. Davis
        Kerns Taylor
        Gordon Cass
        APPROVRD FOR THE ATTORNEY GENERAL
        BY: T. B. Wright




                                        -261+